ORDER
PER CURIAM.
The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in United States v. Jicarilla Apache Nation, *915— U.S. -, 131 S.Ct. 2313, 180 L.Ed.2d 187 (2011).
The Supreme Court has remanded the case to this court for determination of whether the standards for granting the Government’s petition for a writ of mandamus were met in this case. We find that they were not.
Accordingly,
It Is ORDERED That:
(1) The Government’s petition for a writ of mandamus is denied.
(2) This case is remanded to the Court of Federal Claims for determination of whether any statutes relevant and at issue in this matter impose fiduciary trust responsibilities on the Government on behalf of the Jicarilla Apache Nation.